Exhibit 10.1

 

EVEREST RE GROUP, LTD.

2009 STOCK OPTION AND RESTRICTED STOCK PLAN

FOR NON-EMPLOYEE DIRECTORS

 

1.

Purpose of the Plan. The purpose of the Everest Re Group, Ltd. 2009 Stock Option
and Restricted Stock Plan for Non-Employee Directors (the “Plan”) is to aid
Everest Re Group, Ltd., a Bermuda company (the “Company”) and its shareholders
by enhancing the Company’s ability to have experienced and knowledgeable persons
who are not employees of the Company or any of its Subsidiaries or affiliates
become and remain members of the Board of Directors (the “Board”) of the Company
and to provide to such persons the benefits of the incentive inherent in common
stock ownership.

 

2.

Stock Subject to Plan. The stock which may be issued and sold under the Plan
shall be the common shares (par value $.01 per share) of the Company, or any
security of the Company issued in substitution, exchange or in lieu thereof
(“hereinafter “Common Stock”), of a total number not exceeding 37,439 shares,
which were available for issuance but not issued under the 1995 Stock Option
Plan for Non-Employee Directors, subject to adjustment as provided in Section
10. The Common Stock to be issued may be either authorized and unissued shares
or issued shares acquired by the Company or its Subsidiaries, including shares
purchased in the open market or in private transactions. Each stock option
granted pursuant to the Plan is referred to herein as an “Option.” Each share of
Common Stock granted pursuant to the Plan which is subject to a substantial risk
of forfeiture or other restrictions is referred to herein as ”Restricted Stock”
(such Options and Restricted Stock collectively referred to herein as “Award” or
“Awards”). In the event that Options granted under the Plan terminate or expire
without being exercised, or that any shares of Common Stock covered by an Award
are not delivered to a Participant or beneficiary because the Award is forfeited
or canceled, or that the shares of Common Stock are not delivered because the
Award is settled in cash or used to satisfy the applicable tax withholding
obligation, then such shares shall be deemed to have not been delivered for
purposes of determining the maximum number of shares of Common Stock available
for the grant of Awards under the Plan, and such shares shall be available for
the grant of Awards under the Plan.

 

3.

Eligibility. Each member of the Board who first becomes a director of the
Company after the Effective Date of the Plan shall be eligible to receive an
Award in accordance with the terms of the Plan, provided he or she, as of the
date of a granting of an Award, (i) is not an Employee of the Company or any of
its Subsidiaries, and (ii) is otherwise not eligible for selection to
participate in any plan of the Company or any of its Subsidiaries that entitles
the Participant therein to acquire securities or derivatives securities of the
Company (an “Eligible Director”). “Employee” means officers and employees of the
Company or a Subsidiary, and excludes directors who are not also officers or
employees of the Company or a Subsidiary. Each member of the Board who receives
an Award hereunder is referred to herein as a “Participant”. “Subsidiary” means
any corporation in which the Company, directly or indirectly, controls 50% or
more of the total combined voting power of all classes of such corporation’s
common equity.

 

4.       

Option or Restricted Share Grants.

 

           

(a)

Each person who first becomes an Eligible Director of the Company shall, on the
date on which he or she is first elected to the Board, by reason of an election
and without further action by the Board, be granted as of the close of business
on said date, an Award consisting of Restricted Stock, an Option, or some
combination thereof, in the manner and subject to the terms and conditions
herein provided. To the extent such number of shares remain available for such
purpose hereunder, the total number of shares of the Common Stock of the Company
subject to such Award shall be equal to $50,000 divided by the Market Price of
the Common Stock on said date (provided that, if the number of shares so
calculated includes a fractional share, such number shall be rounded down to the
next lower whole number). In the event that the number of shares available for
grants under

 

1

 





--------------------------------------------------------------------------------

 

the Plan is insufficient to make all grants hereby specified on the applicable
date, then all those who become entitled to a grant on such date shall share
ratably in the number of shares then available for grant under the Plan. The
Compensation Committee, as described in Section 11, shall determine the
allocation of Awards as between Restricted Stock and Option components.

 

           

(b)

It is understood that the Committee may, at any time and from time to time after
the granting of an Award hereunder, specify such additional terms, conditions
and restrictions with respect to such Award as may be deemed necessary or
appropriate to ensure compliance with any and all applicable laws, including,
but not limited to, terms, restrictions and conditions for compliance with
federal and state securities laws and methods of withholding or providing for
the payment of required taxes.

 

5.        

Terms and Conditions of Awards.         Each Award granted under the Plan shall
be evidenced by an agreement in such form as the Committee shall prescribe from
time to time in accordance with the Plan (“Award Agreement”) and shall comply
with the following terms and conditions:

 

           (a) All Awards

 

      

1)

An Award Agreement shall be prepared by the Company and delivered to the
director as soon as practicable following the date on which the Award is
granted. The Award Agreement shall not be a precondition to the granting of an
Award; however, no person shall have any rights under any Award granted under
the Plan unless and until the Participant to whom such Award shall have been
granted shall have executed and delivered to the Company an Award Agreement. A
fully executed original of the Award Agreement shall be provided to both the
Company and the Participant. By executing an Award Agreement, a Participant
shall be deemed to have accepted and consented to any action taken under the
Plan by the Board, the Committee or its delegates.

 

                

2)

Consistent with the terms of the Plan set forth herein, the Award Agreement
shall contain a provision describing the treatment of an Award in the event of
the death, disability or other termination of a director’s service with the
Company, including but not limited to terms relating to the vesting, time for
exercise, forfeiture or cancellation of an Award in such circumstances.
Participants who terminate service prior to the satisfaction of applicable
conditions and restrictions associated with their Award may be entitled to such
Award, as and to the extent determined by the Committee.

 

                

3)

The Award Agreement shall contain a provision that a Participant shall have no
rights as a shareholder with respect to any Common Stock covered by an Award
until the date the Participant becomes the holder of record. Except as provided
in Section 10 hereof, no adjustment shall be made for dividends or other rights,
unless the Award Agreement specifically requires such adjustment.

 

                

4)

Options while vested or unvested, and Restricted Stock, while unvested, shall
not be assignable or transferable by the director otherwise than by will or the
laws of descent and distribution, and shall be exercisable during the director’s
lifetime only by the director or his or her guardian or legal representative.

 

                

5)

An Award Agreement may include such other terms as the Committee may determine
as necessary and appropriate to effectuate an Award to the director.

 

(b) Option Awards

 

                

1)

All Options shall be nonstatutory stock options not intended to qualify as stock
options entitled to special tax treatment under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

2





--------------------------------------------------------------------------------

  

                

2)

The Option exercise price shall be the fair market value of the Common Stock on
the date the Option is granted (the “Market Price”), which shall be the average
of the highest and lowest sale prices of the Common Stock on the date of grant
as reported on the New York Stock Exchange Composite Transactions Tape (or such
other exchange, if any, on which the Common Stock is traded) or, if no sale of
the Common Stock is reported for such date, on the next day for which there is a
reported sale. In no event shall the fair market value be less than the
prevailing par value of a Common Stock to be issued under the Plan.

 

               

3)

Each Option shall be subject to the following restrictions on exercise:

 

 

(i)

The Option is not immediately exercisable. Except in the event of the
Participant’s death, an Option shall not be exercisable, in whole or in part,
prior to the expiration of one (1) year from the date of grant. In no event
shall an Option be exercisable after the expiration of ten years from the date
the Option was granted. To the extent that an Option is not exercised within the
ten-year period of exercisability, it shall expire as to the then unexercised
part.

 

 

(ii)

Subject to Sections 5(b)(3(i)) and 7 and 8, Options shall vest in accordance
with the following schedule:

 

 

(A)

in the event the date of grant of the Option is the annual general meeting of
shareholders of the Company, one-half of the total number of shares of Common
Stock covered by the Option (as such number may be adjusted pursuant to the
provisions of Section 10) shall become exercisable on the next succeeding annual
general meeting of shareholders, and the additional one-half of said initial
total number of shares shall become exercisable on the second succeeding annual
general meeting of shareholders; or

 

 

(B)

in the event the date of grant is a date other than the annual general meeting
of shareholders, one-half of the total number of shares of Common Stock covered
by the Option (as such number may be adjusted pursuant to the provisions of
Section 10) shall become exercisable on the first anniversary date of the grant
of the Option, and the additional one-half of said initial total number of
shares shall become exercisable on the second succeeding anniversary date of the
date of grant.

 

 

(iii)

An Option shall not be exercisable with respect to a fractional share or with
respect to the lesser of fifty (50) shares or the full number of shares then
subject to the Option. If a fractional share shall become subject to an Option
by reason of a stock dividend or otherwise, the Participant shall not be
entitled to exercise the Option with respect to such fractional share.

 

 

(iv)

Except as provided in Section 7, an Option shall not be exercisable in whole or
in part unless the Participant, at the time the Participant exercises the
Option, is, and has been at all times since the date of grant of the Option, an
Eligible Director.

 

 

(v)

Unless the Option Agreement shall otherwise provide, an Option may only be
exercised by delivery of written notice of the exercise to the Company
specifying the number of shares to be purchased and by making payment in full
for the shares of Common Stock being acquired thereunder at the time of exercise
(including applicable withholding taxes, if any); such payment shall be made

 

 

(A)

in the United States dollars by check or bank draft, or

 

 

(B)

by tendering to the Company Common Stock shares already owned for at least six
(6) months by the person exercising the Option, which may include shares
received as the result of a prior exercise of an Option, and having a fair
market value equal to the cash exercise price applicable to such Option, such
fair market value to be the average of the

 

3

 





--------------------------------------------------------------------------------

 

high and low sales prices of a Common Stock share on the date of exercise as
reported on the New York Stock Exchange Composite Transactions Tape (or such
other exchange, if any, on which the Common Stock is traded), or, if no sale of
the Common Stock is reported for such date, on the next preceding day for which
there is a reported sale, or

 

 

(C)

by a combination of United States dollars and Common Stock shares as aforesaid,
or

 

 

(D)

in accordance with a cashless exercise program under which, if so instructed by
the Participant, shares of Common Stock may be issued directly to the
Participant’s broker or dealer upon receipt of the purchase price in cash from
the broker or dealer.

 

 

(vi)

If at any time the Committee shall determine, in its discretion, that the
listing, registration or qualification of shares upon any national securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the sale or purchase of shares hereunder, such Option may not
be exercised in whole or in part unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained, or
otherwise provided for, free of any conditions not acceptable to the Committee
in the exercise of its reasonable judgment.

 

6.

Restricted Stock.   Restricted Stock is Common Stock that is issued to a
director and is subject to a substantial risk of forfeiture, other restriction
on transfer, or such other restrictions on incidents of ownership as the
Committee may determine, where such restrictions will lapse upon the achievement
of one or more goals relating to completion of services by the director or other
objectives as may be determined by the Committee. A certificate for the shares
of Restricted Stock, which certificate shall be registered in the name of the
director, shall bear an appropriate restrictive legend and shall be subject to
appropriate stop transfer orders; provided, however, that the certificates
representing shares of restricted Stock shall be held in the custody of the
Company until the restrictions relating thereto otherwise lapse, and; provided
further, that the director shall deliver to the Company a stock power endorsed
in blank relating to the shares of Restricted Stock as soon as practicable
following the date of the grant. The period during which Restricted Stock is
subject to restrictions may commence prior to the actual transfer of Restricted
Stock to the director.

 

7.

Termination of Service.   An Option shall expire upon the termination, for any
reason, of the Participant’s directorship with the Company, and shall not be
exercisable following the Participant’s date of termination except as follows:

 

 

(a)

If a director’s service as a member of the Board shall be discontinued for any
reason after the completion of such director’s initial elected term of office,
each unexpired Option held by the Participant shall, to the extent exercisable
on such date, remain exercisable, in whole or in part, for a period of three (3)
years following such director’s termination of service as a director of the
Company.

 

 

(b)

Upon termination of service as a director of the Company by reason of death or
disability each unexpired Option held by the Participant, or in the case of
death, the Participant’s executors, administrators, heirs or distributees, as
the case may be, shall become immediately exercisable and shall remain
exercisable, in whole or in part, for a period of three (3) years after such
termination. Disability shall mean an inability as determined by the Committee
to perform duties and services as a director of the Company by reason of a
medically determinable physical or mental impairment, supported by medical
evidence, which can be expected to last for a continuous period.

 

In the event any Option is exercised by the executors, administrators, heirs or
distributees of the estate of a deceased Participant, the Company shall be under
no obligation to issue Common Stock thereunder unless and until the Company is
satisfied that the person or persons exercising the

 

4

 

--------------------------------------------------------------------------------

 

Option are the duly appointed legal representative of the deceased Participant’s
estate or the proper legatees or distributees thereof.

 

Notwithstanding the foregoing, in no event shall an Option to be exercised after
ten (10) years from the date it was granted.

 

8.         

Change in Control.

 

 

(a)

Notwithstanding other provisions of the Plan, but subject to Section 7, in the
event of a change in control of the Company, in addition to any action
authorized by the terms of an Award Agreement, the Board may (i) offer to
purchase any outstanding Restricted Stock Award from the director for its fair
market value as of the date of the change in control; or (ii) make adjustments
or modifications to the outstanding Restricted Stock Awards as the Board deems
appropriate to maintain and protect the rights and interests of directors
following such change in control, which adjustment or modification may include
acceleration of time periods for purposes of vesting, or realizing gain, for any
outstanding Restricted Stock Award made pursuant to the Plan. If an Option Award
is outstanding on the date of a change in control of the Company, all of the
Participant’s then outstanding Options shall immediately become exercisable and
each Participant shall have the right within one (1) year after such event to
exercise the Option in full notwithstanding any limitation or restriction in any
Award Agreement or in the Plan.

 

 

(b)

For purposes of this Section 8, a “change in control” shall be deemed to have
occurred if:

 

 

(i)

A tender offer or exchange offer is made whereby the effect of such offer is to
take over and control the affairs of the Company, and such offer is consummated
for the ownership of securities of the Company representing twenty-five percent
(25%) or more of the combined voting power of the Company’s then outstanding
securities.

 

 

(ii)

The Company is merged or consolidated with another corporation and, as a result
of such merger or consolidation, less than seventy-five percent (75%) of the
outstanding voting securities of the surviving or resulting corporation shall
then be owned in the aggregate by the former shareholders of the Company, other
than affiliates within the meaning of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or any party to such merger or consolidation).

 

 

(iii)

The Company transfers substantially all of its assets to another corporation or
entity that is not a wholly owned subsidiary of the Company.

 

 

(iv)

Any person (as such term is used in Sections 3(a) (9) and 13 (d)(3) of the
Exchange Act) is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities, and the
effect of such ownership is to take over and control the affairs of the Company.

 

 

(v)

As the result of a tender offer, merger, consolidation, sale of assets, or
contested election, or any combination of such transactions, the persons who
were members of the Board immediately before the transaction, cease to
constitute at least a majority thereof.

 

9.        

Purchase for Investment.

 

(a) Except as hereafter provided, the holder of an Option shall, upon any
exercise thereof, execute and deliver to the Company a written statement, in
form satisfactory to the Company, in which such holder represents and warrants
that such holder is purchasing or acquiring the shares acquired thereunder for
such holder’s own account, for investment only and not with a view to the resale
or distribution thereof, and represents and agrees that any subsequent offer for
sale for distribution of any of such shares shall be made only pursuant to
either (i) a registration statement on an appropriate form under

 

5

 





--------------------------------------------------------------------------------

 

the Securities Act of 1933, as amended (the “Act”) which registration statement
has become effective and is current with regard to the shares being offered or
sold, or (ii) a specific exemption from the registration requirements of the
Act, but in claiming such exemption the holder shall, prior to any offer for
sale or sale of such shares, obtain a prior favorable written opinion, in form
and substance satisfactory to the Company, from counsel for or approved by the
Company, as to the applicability of such exemption thereto. The foregoing
restriction shall not apply to (a) issuances by the Company so long as the
shares being issued are registered under the Act and a prospectus in respect
thereof is current or (b) reofferings of shares by affiliates of the Company (as
defined in Rule 405 or any successor rule or regulation promulgated under the
Act) if the shares being reoffered are registered under the Act and a prospectus
in respect thereof is current.

 

(b) The Company may endorse such legend or legends upon the certificates for
shares issued upon exercise of an Option or issued or delivered upon the lapse
of restrictions on Restricted Stock granted hereunder and may issue such “stop
transfer” instructions to its transfer agent in respect of such shares as, in
its discretion, it determines to be necessary or appropriate to prevent a
violation of, or to perfect an exemption from, the registration requirements of
the Act.

 

10.

Adjustment in the Event of Change in Common Stock. In the event of changes in
the outstanding Common Stock of the Company by reason of stock dividend, reverse
split, subdivision, recapitalization, merger (whether or not the Company is the
surviving corporation), consolidation, split-up, combination or exchange of
shares, reorganization or liquidation, extraordinary dividend payable in cash or
property, and the like, the aggregate number and class of shares available under
the Plan, and the number, class and the price of shares of Common Stock subject
to outstanding Awards shall be appropriately adjusted by the Board, whose
determination shall be conclusive.

 

The existence of the Plan and Awards granted hereunder shall not affect or
restrict in any way the right or power of the Board or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other capital structure of its business, any merger or consolidation of the
Company, any issue or bonds, debentures, preferred or prior preference stock
ahead of or affecting the Common Stock or the rights thereof, the dissolution or
liquidation of the Company or any sale or any part of its assets or business, or
any other corporate act or proceeding.

 

11.

Administration. The Plan shall be administered by the Board or a committee
thereof (the “Committee”), which shall initially be the full Board. The full
Board shall remain as the Committee until such time, and times, as the Board,
designates a lesser number of Board members to serve as the Committee, which
Committee shall have three or more persons that are “non-employee directors”
within the meaning of Rule 16B-3 promulgated under the Exchange Act. The
Committee shall have all the powers vested in it by the terms of the Plan, such
powers to include authority (within the limitations described herein) to
prescribe the form of all Award Agreements. The Committee shall, subject to the
provisions of the Plan, have the power to construe the Plan, to determine all
questions arising thereunder and to adopt and amend such rules and regulations
for the administration of the Plan as it may deem desirable. Any decision of the
Committee in the administration of the Plan, as described herein, shall be final
and conclusive. In the event of a conflict between the Award Agreement and this
Plan, the terms of this Plan shall govern. The Committee may act only by a
majority of its members in office, except that the members thereof may authorize
any one or more of their number or the secretary or any other officer of the
Company to execute and deliver documents on behalf of the Committee. No member
of the Committee shall be liable for anything done or omitted to be done by such
member or by any other member of the Committee in connection with the Plan,
except as may expressly provided by statute. Notwithstanding the foregoing, the
Compensation Committee of the Board (or, if the Compensation Committee does not
consist of three or more persons who constitute “non-employee directors” within
the meaning of Rule 16b-3 promulgated under the Exchange Act, then the Committee
described above) shall have the authority to determine the allocation of Awards
as between Restricted Stock and Option components as contemplated by Section
4(a). Each of the Committee and the Compensation Committee shall have such
additional authority delegated to it by the terms of the Plan or by the Board.
The determination of the Committee and the Compensation Committee on matters
within such committee’s authority, whether by the terms of the Plan or by
delegation of the Board, shall

 

6

 





--------------------------------------------------------------------------------

 

be conclusive and binding on the Company and all other persons. If the Committee
or the Compensation Committee does not exist, or for any other reason determined
by the Board, the Board may take any action under the Plan that would otherwise
be the responsibility of the Committee or the Compensation Committee.

 

Except to the extent prohibited by applicable law or the applicable rules of the
stock exchange, the Committee may delegate to the officers or employees of the
Company and its Subsidiaries the authority to execute and deliver such
instruments and documents, to do all such acts and things, and to take all such
other steps deemed necessary, advisable or convenient for the effective
administration of the plan in accordance with its terms and purpose, except that
the Committee may not delegate any discretionary authority with respect to
substantive decisions or functions regarding the Plan or Awards thereunder,
including but not limited to, decisions regarding the timing, eligibility,
pricing, amount or other material terms of such Awards. Any such delegation may
be revoked by the Committee at any time.

 

12.      

Miscellaneous Provisions.

 

 

(a)

Except as expressly provided for in the Plan, no director or other person shall
have any claim or right to be granted an Award under the Plan. Neither the Plan
nor any action taken hereunder shall be construed as a contract or give any
Eligible Director any right to be retained in the service of the Company as a
director or otherwise.

 

 

(b)

A director’s rights and interest under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except in the event of an director’s death, by will or the laws of
descent and distribution), including, but not by way of limitation, execution,
levy, garnishment, attachment, pledge, bankruptcy or in any other manner, and no
such right or interest of any Participant in the Plan shall be subject to any
obligation or liability of such Participant.

 

 

(c)

The expenses of the Plan shall be borne by the Company.

 

 

(d)

The Plan shall be unfunded. Neither the Company, the Board, the Committee, nor
the Compensation Committee shall be required to establish any special or
separate fund or to make any other segregation of assets to assure the issuance
of shares upon exercise of any Award under the Plan and issuance of shares upon
exercise of Awards shall be subordinate to the claims of the Company’s general
creditors. Proceeds from the sale of shares pursuant to Options however shall
constitute general funds of the Company. Neither the Company, a Subsidiary, the
Board, the Committee, nor the Compensation Committee shall be deemed to be a
trustee of any amounts to be paid under the Plan.

 

 

(e)

By accepting any Award or other benefit under the Plan, each Participant and
each person claiming under or through such person shall be conclusively deemed
to have indicated his acceptance and ratification, and consent to, any action
taken under the Plan by the Company, the Board, the Committee or the
Compensation Committee.

 

 

(f)

A Participant shall have no voting rights or other rights of shareholders with
respect to shares which are subject to an Option, nor shall cash dividends
accrue or be payable with respect to any such shares. A Participant shall have
only those voting rights or other rights of shareholders with respect to shares
of Restricted Stock as determined by the Committee and as set forth in the Award
Agreement evidencing the grant of Restricted Stock.

 

 

(g)

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to grant an Award or make any other distribution or take any other
action under the Plan unless such grant or action would comply with all
applicable laws (including, without limitation, the requirements of the Exchange
Act) and the applicable requirements of any securities exchange or similar
entity.

 

 
7
 

--------------------------------------------------------------------------------

 

13.

Amendment or Discontinuance. The Board may at any time and from time to time in
any respect, amend, modify or terminate the Plan; provided, however, that,
solely to the extent necessary to comply with Rule 16b-3 or other applicable law
(i) the Board may not act more than once every six months to amend the
provisions of the Plan relating to the determination of the amount, price or
timing of any grant under the Plan; and (ii) the approval of the Company’s
shareholders will be required for any amendment that (a) changes the class of
persons eligible for the grants, (b) increases (other than as permitted in
Section 10 hereof) the maximum number of shares of Common Stock subject to grant
under the Plan, as specified in Section 2 hereof, (c) materially increases the
benefits accruing to Participants under the Plan, within the meaning of Rule
16b-3. Any such approval shall be by the affirmative vote of the shareholders of
the Company present, or represented, and entitled to vote at a meeting duly held
in accordance with applicable Bermuda law and the Memorandum of Association and
By-Laws of the Company. Notwithstanding the foregoing, no amendment or
modification of the Plan shall in any manner affect any grant theretofore
granted without the consent of the Participant or the permitted transferee of
the grant.

 

14.      

Limits of Liability.

 

 

(a)

Any liability of the Company to any Participant with respect to an Award shall
be based solely upon contractual obligations, if any, created by the Plan and
the Participant’s Award Agreement.

 

 

(b)

Neither the Company nor any member of the Board, or the Committee or
Compensation Committee, nor any other person participating in any determination
of any question under the Plan, or in the interpretation, administration or
application of the Plan, shall have any liability to any party for any action
taken or not taken in connection with the Plan, except as may expressly be
provided by statute.

 

15.

Effective Date and Duration of the Plan. The Board adopted the Plan subject to
the approval of shareholders of the Company at the 2009 Annual General Meeting
of its Shareholders on May 13, 2009. The date of such shareholder approval shall
be the “Effective Date” of the Plan. This Plan shall terminate upon the earlier
of the following dates or events to occur:

 

 

(a)

upon the adoption of a resolution of the Board terminating the Plan; or

 

 

(b)

the date all shares of Common Stock subject to the Plan shall have been
purchased (in the case of Options) or all restrictions have lapsed (in the case
of Restricted Stock) according to the Plan’s provisions; or

 

 

(c)

ten years from the Effective Date of the Plan.

 

No such termination of this Plan shall affect the rights of any Participant
hereunder and all Awards previously granted hereunder shall continue in force
and in operation after termination of the Plan, except as they may be otherwise
terminated in accordance with the terms of the Plan.

 

8

 

--------------------------------------------------------------------------------

 